id office uilc cca_2009111310030403 ------------- number release date from ------------------ sent friday date am to --------------------- cc --------------------- subject re legal description in certificate of sale differs from notice of seizure ------ when the service seizes real_property the notice of seizure contains a description with reasonable certainty of the property seized sec_6335 for real_property the current legal description should be secured from the deed id after the service seizes real_property the service must publish a notice of sale that specifies the property to be sold a certificate of sale upon full payment of the purchase_price sec_6338 the certificate will describe the real_property purchased id sec_6335 when the real_property is sold the service issues the purchaser here the notice of seizure describes the property based on a warranty deed to the taxpayer however the actual property sold includes a strip of land adjacent to the property described on the notice of seizure as you said the deed issued by the service must be consistent with the certificate of sale sec_6338 as such the service must issue the deed consistent with the property advertised in the notice of sale at this point we do not see any other options for the service please let me know if you have any questions or concerns-
